OPINION OF THE COURT
Per Curiam:
An appellate exhibit offered by the Government before this Court establishes that a recruiting sergeant, conspiring with others, provided false documentation to the appellant in order to effect his enlistment.1 A post-trial affidavit from the appellant further indicates that the recruiter provided him with the answers to the entrance examination in exchange for a bribe of $200. For the reasons set forth in United States v Russo, 23 USCMA —, 50 CMR — (August 1,1975), the court-martial which tried appellant lacked jurisdiction.
The decision of the United States Army Court of Military Review is reversed. The findings of guilty and the sentence are set aside, and the charge is ordered dismissed.

 Appellate Government counsel’s candor in revealing a document which adversely affected the Government’s position in this litigation is commendable and serves well as a model for the degree of professionalism which a. criminal justice system must strive to attain. See ABA Code of Professional Responsibility, DR 7-102.